
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3193
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To make technical corrections to the legal
		  description of certain land to be held in trust for the Barona Band of Mission
		  Indians, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Barona Band of Mission Indians Land
			 Transfer Clarification Act of 2012.
		2.Findings; purposes
			(a)FindingsCongress finds that—
				(1)the legal description of land previously
			 taken into trust by the United States for the benefit of the Barona Band of
			 Mission Indians may be interpreted to refer to private, nontribal land;
				(2)there is a continued, unresolved
			 disagreement between the Barona Band of Mission Indians and certain
			 off-reservation property owners relating to the causes of diminishing native
			 groundwater;
				(3)Congress expresses no opinion, nor should
			 an opinion of Congress be inferred, relating to the disagreement described in
			 paragraph (2); and
				(4)it is the intent of Congress that, if the
			 land described in section 121(b) of the Native American Technical Corrections
			 Act of 2004 (118 Stat. 544) (as amended by section 3) is used to bring water to
			 the Barona Indian Reservation, the effort is authorized only if the effort also
			 addresses water availability for neighboring off-reservation land located along
			 Old Barona Road that is occupied as of the date of enactment of this Act by
			 providing guaranteed access to that water supply at a mutually agreeable site
			 on the southwest boundary of the Barona Indian Reservation.
				(b)PurposesThe purposes of this Act are—
				(1)to clarify the legal description of the
			 land placed into trust for the Barona Band of Mission Indians in 2004;
			 and
				(2)to remove all doubt relating to the
			 specific parcels of land that Congress has placed into trust for the Barona
			 Band of Mission Indians.
				3.Land transferSection 121 of the Native American Technical
			 Corrections Act of 2004 (Public Law 108–204; 118 Stat. 544) is amended—
			(1)by striking subsection (b) and inserting
			 the following:
				
					(b)Description of landThe land referred to in subsection (a) is
				land comprising approximately 86.87 acres in T. 14 S., R. 1 E., San Bernardino
				Meridian, San Diego County, California, and described more particularly as
				follows:
						(1)The approximately 69.85 acres located in
				Section 21 and described as—
							(A)SW¼ SW¼, excepting the north 475
				feet;
							(B)W½ SE¼ SW¼, excepting the north 475
				feet;
							(C)E½ SE¼ SW¼, excepting the north 350 feet;
				and
							(D)the portion of W½ SE¼ that lies
				southwesterly of the following line: Beginning at the intersection of the
				southerly line of said SE¼ of Section 21 with the westerly boundary of Rancho
				Canada De San Vicente Y Mesa Del Padre Barona as shown on United States
				Government Resurvey approved January 21, 1939, and thence northwesterly along
				said boundary to an intersection with the westerly line of said SE¼.
							(2)The approximately 17.02 acres located in
				Section 28 and described as NW¼ NW¼, excepting the east 750
				feet.
						;
				and
			(2)by adding at the end the following:
				
					(d)Clarifications
						(1)Effect on sectionThe provisions of subsection (c) shall
				apply to the land described in subsection (b), as in effect on the day after
				the date of enactment of the Barona Band of
				Mission Indians Land Transfer Clarification Act of 2012.
						(2)Effect on private landThe parcel of private, non-Indian land
				referenced in subsection (a) and described in subsection (b), as in effect on
				the day before the date of enactment of the Barona Band of Mission Indians Land Transfer Clarification
				Act of 2012, but excluded from the revised description of the
				land in subsection (b) was not intended to be—
							(A)held in trust by the United States for the
				benefit of the Band; or
							(B)considered to be a part of the reservation
				of the
				Band.
							.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
